Weintkatjb, C. J.
(concurring). I agree with the opinion except as to the italicized portion of this sentence:
He, along with his eodefendant, had a fair trial with all of the modern protective devices afforded by a democracy fully solicitous of individual rights.
The reader might understand that “the modern protective devices” include doctrines under current disagreement. If so, we should.not seem to say that anyone who does not do as we do is archaic or other than democratic or less than fully solicitous of human rights. Although that is not the intended thrust, I am reluctant to join in characterizations ambiguous in that regard. It is enough for me to say defendant’s rights were respected.